DETAILED ACTION
This office action is in response to applicant’s filing dated August 9, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-16, 18, and 20-25 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed September 15, 2020.  Acknowledgement is made of Applicant's amendment of claim(s) 14; cancelation of claim(s) 17 and 19; and addition of new claim(s) 25.
Applicants elected with traverse Group II, drawn to a method for improving physical capacity for activity, comprising ingestion by or administration to a subject in need thereof of cystine in an amount effective for improving physical capacity for activity to a subject animal in need of improvement of physical capacity for activity as the elected invention and a formulation comprising cysteine and glutamine as the elected species in the reply filed on August 16, 2019.  The requirement is still deemed proper.  Claim(s) 1-13 remain withdrawn.
Claims 14-16, 18, and 20-25 are presently under examination as they relate to the elected species: a formulation comprising cystine and glutamine.

Priority
The present application is a continuation of PCT/JP2017/010461 filed on March 15, 2017 which claims benefit of foreign priority to JAPAN 2016-053100 filed on March 16, 2016.  The effective filing date of the instant application is March 16, 2016. 


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-16, 18, and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 14-16 and 18-24 is/are directed to process claims that involve laws of nature/natural principle correlations (Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo)).  
The rationale for this determination is explained below:
The claims are directed to a naturally principle between: 
“consumption of a naturally occurring amino acid and physical activity.
The essential inquires for subject matter eligibility under 35 USC 101 are (see MPEP 2106.01):
1- Is the claimed invention directed to a process, defined as an act, or a series of acts or steps?
2- Does the claim focus on use of a law of nature, a natural phenomenon, or naturally occurring relation or correlation (collectively referred to as a natural principle herein)? (Is the natural principle a limiting feature of the claim?), and
3- Does the claim include additional elements/steps or a combination of elements/steps that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself? (Is it more than a law of nature plus the general instruction to simply “apply it”?).
The following analysis applies to claims: 14-16 and 18-24.
Regarding inquiry 1, 


Regarding inquiry 2, 
MPEP 2106.01 states:
A natural principle is the handiwork of nature and occurs without the hand of man. For example, the disinfecting property of sunlight is a natural principle. The relationship between blood glucose levels and diabetes is a natural principle. A correlation that occurs naturally when a man-made product, such as a drug, interacts with a naturally occurring substance, such as blood, is also considered a natural principle because, while it takes a human action to trigger a manifestation of the correlation, the correlation exists in principle apart from any human action. These are illustrative examples and are not intended to be limiting or exclusive. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For this analysis, a claim focuses on a natural principle when the natural principle is a limiting element or step. In that case, the claim must be analyzed (in Inquiry 3) to ensure that the claim is directed to a practical application of the natural principle that amounts to substantially more than the natural principle itself. So, for instance, a claim that recites a correlation used to make a diagnosis focuses on a natural principle and would require further analysis under Inquiry 3. 
In the instant case:
The correlation between: “consumption of naturally occurring amino acid (i.e. cystine and glutamine) and its biological/pharmacological properties (improved physical activity)” is the handwork of nature and occurs without the hand of man (even though it requires the hand of to detect such biological/pharmacological activity, the biological/pharmacological activity exists apart from any human action, regardless of whether it goes detected or undetected by the hand of man).
As such, it is concluded that: the claims focus on use of a law of nature, a natural phenomenon, or naturally occurring relation or correlation.

Regarding inquiry 3, 
MPEP 2106.01 states:
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope. The analysis turns on whether the claim has added enough to show a practical application. See id. at 1968. In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone. A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fail this inquiry. See id. at 1965, 1971.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner. However, there must be at least one additional element or step that applies, relies on or uses the natural principle so that the claim amounts to significantly more than the natural principle itself. Elements or steps that do not integrate the natural principle and are merely appended to it would not be sufficient. In other words, the additional elements or steps must not simply amount to insignificant extra-solution activity that imposes no meaningful limit on the performance of the claimed invention. See id. at 1966. For example, a claim to diagnosing an infection that recites the step of correlating the presence of a certain bacterium in a person’s blood with a particular type of bacterial infection with the additional step of recording the diagnosis on a chart would not be eligible because the step of recording the diagnosis on the chart is extra-solution activity that is unrelated to the correlation and does not integrate the correlation into the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the claim and do more than generally describe the natural principle with generalized instructions to “apply it.” See id. at 1965, 1968. The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation. Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, or that only limit the use to a particular technological environment (field-of-use), would not be sufficiently specific. See id. at 1968. A claim with steps that add something of significance to the natural laws themselves would be eligible because it would confine its reach to particular patent-eligible applications of those laws, such as a typical patent on a new drug (including associated method claims) or a new way of using an existing drug. See id. at 1971; see also 35 U.S.C. 100(b). In other words, the claim must be limited so that it does not preempt the natural principle being recited by covering every substantial practical application of that principle. The process must have additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself. See id. at 1968.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A claim that would fail this inquiry includes, for example, a claim having a limitation that describes a law of nature and additional steps that must be taken in order to apply the law of nature by establishing the conditions under which the law of nature occurs such as a step of taking a sample recited at a high level of generality to test for a naturally occurring correlation. See id. at 1970. Adding steps to a natural biological process that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field would not be sufficient. See id. at 1966, 1970. A combination of steps that amounts to nothing significantly more than an instruction to doctors to “apply” applicable natural laws when treating their patients would also not be sufficient. See id. at 1970. 
In the instant case, there are no additional steps required other than the consumption of a naturally occurring amino acids, cystine and glutamine.  Cystine is naturally found abundantly in foods such as pork, beef, chicken, fish, lentils, oatmeal, eggs, low-fat yogurt, sunflower seeds, and cheese as evidenced by Whitbread (https://www.myfooddata.com/articles/high-cystine-foods.php., obtained from the internet, September 26, 2019, cited in a previous Office Action).  Glutamine, which is also naturally occurring, is found in many of the same foods including meats, seafood, milk, nuts and beans as evidenced by Kapoor (https://food.ndtv.com/food-drinks/8-glutamine-rich-foods-and-how-they-can-boost-your-muscle-strength-1651641, obtained from the internet September 26, 2019, cited in a previous Office Action).  Combining naturally-derived ingredients does not amount to a claim which surmounts the judicial exception (Funk Brothers Seed Co. v. Kalo Inoculant Co. -333 U.S. 127 (1947)).  The Examiner notes that a pharmacologically acceptable additive includes a solvent (see claim 25) and as evidenced by the instant specification a solvent includes water (see page 20, line 20), which is also found in the same foods.  

The Examiner notes that claim 14 recites the limitation wherein an agent comprising not less than 3 wt % cystine relative to the total amino acid content.  In a review of the instant specification and the prior art, evidence to support that isolating this naturally occurring amino acid from it’s natural source or that the cystine in the claimed amounts changes the properties or functions of the amino acid was not identified.  In other words, there appears to be no evidence to support that the isolated cystine or cystine in specific amounts possesses properties that function differently than in its naturally occurring state.  Inherent or innate characteristics of the naturally occurring counterpart cannot show a marked difference.  Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference.  A change in the ratio or amounts does not transform the claims into an exemption of the ‘judicial exemption’ because amounts/ratios/percentages do not set forth a ‘markedly different’ structure as compared to the naturally-occurring product (see; e.g., Diamond v. Chakrabarty, 447 U.S. 303 (1980)).  Thus, there is no evidence of record to indicate that the claimed product administered in the claim method is markedly different, structurally, chemically, functionally, than its naturally occurring counterpart. Consuming foods comprising amino acids cystine and glutamine is routine and conventional for any person.  Further, consuming these foods will be a necessary step for all practical applications of the natural principle (enhancing physical activity), such that everyone 
In other words, the idea is trying to avoid Applicant to have monopoly over a natural law, even if Applicant was the first to discover the natural law.
The claims essentially set a law of nature with generalized instructions how to apply it.

Response to Arguments
Applicant argues:
As amended, claim 14 is directed to a method for improving physical capacity for activity including ingestion by or administration to a subject of an agent comprising glutamine and not less than 3 wt% cystine relative to the total amino acid content in an amount effective for improving physical activity. In addition, present Claim 17 has been amended to require ingestion or administration of an agent further containing glutamine.  It is respectfully submitted that a composition containing a pharmacologically acceptable additive for preparation in addition to glutamine and cystine does not naturally exist.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, a pharmacologically acceptable additive includes a solvent (see claim 25) and as evidenced by the instant specification a solvent includes water (see page 20, line 20), 


New Objections and/or Rejections
Not Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14, 15, 20-22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al (US2007/0270355 A1, cited in a previous Office Action) in view of Exercise.com (https://www.exercise.com/supplements/cystine, obtained from the internet June 8, 2020, Internet Archive Wayback Machine date August 28, 2015, cited in a previous Office Action) and van Norren et al (US 2011/0152184 A1).
Regarding claims 14, 15, 21, 22, and 25, Garcia teaches a liquid composition for use during and after exercise to provide energy and nutrition for continued exercise and improved recovery time [0003]; the composition comprises a plurality of amino acids including cystine and glutamine [0011].  Garcia teaches an amino acid powder composition comprising 0.09% cystine and 10.98% glutamine (Table 2).  Moreover, Garcia teaches a composition comprising a plurality of amino acids, a sodium citrate, sodium chloride, potassium phosphate; a flavoring; a source of carbohydrates; and purified water (claim 14); wherein the plurality of amino acids 
However, Exercise.com when L-cystine is used as an ingredient in a dietary supplement it is most often found in bodybuilding supplements due to its ability to help heal wounds; it is believed that the same wound healing properties also apply to rebuilding worn and damaged muscle tissue after strenuous exercise (7th paragraph); L-cystine can be purchased as a standalone supplement for the purposes of wound recovery and increased metabolism (9th paragraph).  Thus, Exercise.com teaches a composition comprising 100% cystine relative to the total amino acid content.
Moreover, van Norren teaches a nutritional composition comprising proteinaceous matter for improving muscle function and improving physical performance (abstract); a combination of whey protein for use in the improvement of muscle function (claim 1); wherein the combination comprises 16 to 28 wt% of glutamine based on total proteinaceous matter (claim 13) and at least 0.7 wt% of cystine based on total proteinaceous matter (claim 14).  Moreover, van Norren teaches advantageously the composition may comprise cystine, cysteine, or cysteine equivalents, preferably in an amount of at least 0.8 wt%, based on total proteinaceous matter; usually the content of cystine is 11 wt% or less; in particular, it is 8wt% or less; in an embodiment the content of cystine is 0.8-8wt%, based on total proteinaceous matter [0059].  Furthermore, van Norren teaches an example comprising 19.4 wt% L-leucine, 17.8 wt% glutamine/glutamic acid, 0.9% cysteine, 7.5 wt% lysine, and leucine/(valine+isoleucine) ratio of 1.83.  Ratio of 1.83 of 19.4 wt% L-leucine/(valine+isoleucine) 
As such, since Garcia teaches a method for enhancing physical performance comprising administering an amino acid supplement comprising cystine and glutamine, since Exercise.com teaches that L-cystine can be purchased as a standalone supplement and L-cystine is often found in bodybuilding supplements due to its ability to help heal wounds and the same wound healing properties also apply to rebuilding worn and damage muscle tissue after strenuous exercise, and since van Norren teaches compositions comprising 0.8-8wt% cystine and 16 to 28 wt% glutamine are useful for improving muscle performance, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the amount of L-cystine taught by Garcia, Exercise.com, and van Norren as a starting point for optimizing the amount of cystine in a composition comprising cystine and glutamine for use during and after exercise since the prior art teaches a composition comprising cystine is useful to provide energy and nutrition for continued exercise and improved recovery time and is available as a standalone supplement to rebuild worn and damaged muscle tissue after strenuous exercise.  
Regarding the instantly claimed ratio, Garcia teaches an amino acid powder composition comprising 0.09% cystine and 10.98% glutamine, which is equivalent to a weight ratio of prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the amounts and ratio of L-cystine and glutamine taught by Garcia, Exercise.com, and van Norren as a starting point for optimizing the amounts and ratio of cystine and glutamine in a composition comprising cystine and glutamine for use during and after exercise since the prior art teaches a composition comprising cystine and glutamine are useful to provide energy and nutrition for continued exercise and improved recovery time.
Moreover, it would have been prima facie obvious to optimize the amounts and ratio of cystine and glutamine because dosage amounts and ratios are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages and ratios would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage and ratio range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Regarding claim 20, Garcia teaches the composition is designed for consumption during physical exertion to provide an immediate source of amino acids for preventing muscle breakdown and fostering muscle repair [0012].  This reads on oral ingestion.
Taken together, all this would result in the method of claims 14, 15, 20-22, and 25 with a reasonable expectation of success.


Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al (US2007/0270355 A1, cited in a previous Office Action) in view of Exercise.com (https://www.exercise.com/supplements/cystine, obtained from the internet June 8, 2020, Internet Archive Wayback Machine date August 28, 2015, cited in a previous Office Action) van Norren et al (US 2011/0152184 A1) as applied to claims 14, 15, 20-22, and 25 above, and further in view of in view of Dudrick et al (US 5,026,721, cited in a previous Office Action).
Garcia, Exercise.com, and van Norren teach all the limitations of claims 16 and 18 (see above 103), except wherein the intake or dose per one time of cystine is 2.5 mg to 15 g or the intake or dose per one time of glutamine is 10 mg to 10 g.
However, as set forth above, Garcia teaches a liquid composition for use during and after exercise to provide energy and nutrition for continued exercise and improved recovery time comprising an amino acid powder composition comprising 0.09% cystine and 10.98% glutamine, which is equivalent to a weight ratio of cystine:glutamine of 1:122. van Norren teaches compositions comprising 0.8-8wt% cystine and 16 to 28 wt% glutamine.  An amount of 0.8 wt% cystine and 16 wt% glutamine is equivalent to a weight ratio of cystine:glutamine of 
Moreover, Dudrick teaches a nutritional method for enhancing physical performance comprising the step of orally consuming an effective amount of an amino acid supplement prior to and/or during exercise, said amino active mixture comprising cystine (claims 16, 17 and 24), wherein the composition comprises 0 to 1.0 wt% cystine (claim 24).  Moreover, Dudrick teaches wherein said amino acid supplement is consumed in a total amount of about 0.1 to about 0.35 grams of amino acid per kilogram body weight (claims 30-35) wherein the amino acid mixture comprises 0.2 wt% to about 0.5 wt% cystine (claim 25).  Assuming the average weight for an adult human is 70 kg, an amount of 0.1 to about 0.35 grams of amino acid per kilogram body weight is equivalent to 7 grams to 24.5 grams and amount of cystine ranging from 0.2wt % (1.4g to 4.9 g cystine) to 0.5 wt% (3.5g to 12.25 g cystine).  Assuming the average weight for an adult human is 70 kg, an amount of 0.1 to about 0.35 grams of amino acid per kilogram body weight is equivalent to 7 grams to 24.5 grams total amino acid.  A composition comprising 0.09% cystine and 10.98% glutamine in a total amino acid amount 7 grams to 24.5 grams is equivalent to about 0.0063-0.02205g of cystine and 0.7686g to 2.6901 g glutamine.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). Taken together, all this would result in the practice of the method of claims 16 and 18 with a reasonable expectation of success.
 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al (US2007/0270355 A1, cited in a previous Office Action) in view of Exercise.com (https://www.exercise.com/supplements/cystine, obtained from the internet June 8, 2020, Internet Archive Wayback Machine date August 28, 2015, cited in a previous Office Action) and van Norren et al (US 2011/0152184 A1) as applied to claims 14, 15, 20-22, and 25 above, and further in view of in view of Kurihara et al (J Amino Acids, 2010; 307475, pages 1-7, cited in a previous Office Action).
Garcia, Exercise.com, and van Norren teaches all the limitations of claim 23 (see above 103), except wherein the intake or dose of cystine per day is 5 mg/kg body weight to 0.2 g/kg body weight.  
However, Kurihara teaches the average intake of L-cystine from meals and supplements is 1000 mg/day and in the highest 1% of the group was 2200 mg/day.  Assuming the average weight for an adult human is 70 kg, an amount of 1000 mg/day is equivalent to 14 mg/kg.  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to administer cystine in amounts equivalent to about 14mg/kg as taught by Kurihara since the prior art teaches that this is the average intake of L-cystine from meals and supplements.
Taken together, all this would result in the practice of the method of claim 23 with a reasonable expectation of success.


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al (US2007/0270355 A1, cited in a previous Office Action) in view of Exercise.com (https://www.exercise.com/supplements/cystine, obtained from the internet June 8, 2020, Internet Archive Wayback Machine date August 28, 2015, cited in a previous Office Action) and van Norren et al (US 2011/0152184 A1) as applied to claims 14, 15, 20-22, and 25 above, and further in view of in view of Gleeson et al (J Nutr, 2008; 138:2045-2049S, cited in a previous Office Action).
Garcia, Exercise.com, and van Norren teaches all the limitations of claim 23 (see above 103), except wherein the intake or dose of glutamine per day is 5 mg/kg body weight to 2 g/kg body weight.  
However, Gleeson teaches some athletes can have high intakes of L-glutamine because of their high energy and protein intakes and also because they consume protein supplements, protein hydrolysates and free amino acids (abstract); the normal daily intake of glutamine from dietary protein is 3–6 g/d (assuming a daily protein intake of 0.8–1.6 g/kg bm for a 70-kg individual) (page 2048S, left, last bridge paragraph).  Assuming the average weight for an adult human is 70 kg, an amount of 3-6 grams is equivalent to 42mg/kg body weight – 85 mg/kg body weight.  Gleeson teaches supplements currently available are in the form of L-glutamine tablets or capsules (250, 500, and 1000 mg) or as a powder (page 2048S, right, 1st paragraph); in the only relatively long-term, repeated high-dose glutamine supplementation study in athletes, 4 women and 9 men of high fitness consumed 0.1g/kg bm of L-glutamine 4 times daily (average intake of 28 g/d) for 2 wk; no ill effects were reported. An amount of 0.1g/kg bm of L-glutamine 4 times daily is equivalent to 0.4 g /kg.  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to administer glutamine in amounts equivalent to about 0.4 g /kg as taught by Gleeson since the prior art teaches that this amount of glutamine has been administered to athletes with no ill effects reported.


Response to Arguments
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.

	
		
Conclusion
	Claims 14-16, 18 and 20-25 are rejected.
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






	/Rayna Rodriguez/             Examiner, Art Unit 1628